Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,3,4,8,10-11 and 13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Okamura et al. 20140186753.
Okamura et al. 20140186753 teaches with respect to figure 4, a photomask with a registration features (50) and (40).  The registration features 50 are formed by etching of the alternating layers of the reflective layer (31) to reduce its thickness.  Feature 40 is a circular temporary fiducial mark having a depth of at least 1-20 nm and a 10-200 nm.   These are shown in the side view of the mask of figure 2, which an opening in the absorber layer (34/134) and the low reflection layer (35/135) [0039-0043]. Alternative structures are shown in figures 12,13. 

    PNG
    media_image1.png
    299
    467
    media_image1.png
    Greyscale
       
    PNG
    media_image2.png
    357
    396
    media_image2.png
    Greyscale


In the examples, the substrate is coated with Cr on the back and alternating layers of Mo/Si for the reflective layers, an Ru protective /capping layer, a absorber layer and a low reflective layer.  the temporary fiducial marks are formed [0177-0184]. Examples 5-8 also forms a cruciform/cross mark by etching the Ru protective layer and the multilayered reflective layer [0185-0186]. 

Claims 1-4,8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Mangat et al. 20130029253, as evidenced by Wang et al. 20190004416.
Mangat et al. 20130029253 teaches with respect to figures 1-015, the substrate (64), the reflective multilayer (66), which is locally annealed to define an EUV absorbing border (70) region which circumscribes the pattern region.  The annealing of formed by the use of a laser or ion beam. The absorber is then formed over the stack and patterned [0028-0029]. The localized annealing using the laser or ion beam results in the formation of MoSi alloy layers from the Mo/Si alternating layers [0025]. 
Wang et al. 20190004416 teaches the frame/border region (114) of an EUV mask which appear black in the image of the reflective mask (due to the lack of reflection/ reflective layer) 
	It is clear from Wang et al. 20190004416 that the edge of the frame/border region surrounding the pattern area of Mangat et al. 20130029253 can be used in alignment/registration. Additionally, the formation of any mark, pit, alloyed area or the like in the reflective multilayer inherently may function as a fiducial mark as it inherently differs from the adjacent area and has a distinct and fixed position in the X-Y plane. Note that the laser is scanned to form the pattern, so the initial exposure is a dot/circle corresponding to the bean diameter.
	
Claims 1-8 and 10-13 are rejected under 35 U.S.C. 102(a)(2) as being fully anticipated by Hamamoto et al. WO 2019078206 
Hamamoto et al. WO 2019078206 (US 20200249558 used in lieu of machine translation, priority document application JP 2017-201189 attached) teach with respect to figure 2, an EUV photomask with alignment/reference features (20).  These can be various shapes including a cross, line, “L” shape or a dot (figure 5A-D) (WO at [0072], US at  [0116-0119]).  Figures 3 and 4 show the side view of the alignment/reference mark.  Figure 3, illustrates the case where the annealed area (26) with a depression in the middle (21). Figure 4, illustrates the case where the annealed area (26) with a protrusion in the middle (23).  The width of the alignment marks can be 1 to 10 microns (WO at [0045-0048], US at [0080-0084]). The alloying of the Mo/Si and Ru films to form a mixing/alloying region which can be formed using a laser with a pulse width of 3ns to 3000 s (WO at [0049-0070],US at [0086-0114]).  In example 1, a substrate is polished, the backside is coated with CrN, and the front surface is coated with alternating layers of Mo/Si.  And a RuNb protective film.  a 405 nm laser was used to form a cross shaped mark with a depth of 30 nm, a width of 450 nm and a length of 1 mm. This was then coated with a TaBN absorber layer and a TaBO low reflection layer (WO at [0107-0122], US at [0161-0191]). 

Claims 1-4,8 and 10-13 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Kim et al. 20140363633.
Kim et al. 20140363633 teaches with respect to figure 3B, the correction of an EUV photomask by exposure to and energy beam (EB) to physically deform the selection point SP1 and correct a registration error in some of the main pattern elements (112). The result of this is the annealing in area (190) which increased the density of the reflective multilayer (150) by causing alloying/mixing to for a metal silicide or disperse the metal into other layers.  The use of a laser as the energy beam is disclosed  [0080-0089, particularly 0086,0081].  Figure 8B shows the second formation of second area.  The energy beam can be an electron beam, ion beams, laser beams or the like [0102-0123].  Lasers are disclosed at [0125,0128] for use in exposure of photoresists. 
The formation of any mark, pit, alloyed area or the like in the reflective multilayer inherently may function as a fiducial mark as it inherently differs from the adjacent area and has a distinct and fixed position in the X-Y plane.

Claims 1-3, 10-12 and 14-17 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Takai et al. 20090220869, as evidenced by Wang et al. 20190004416.
Takai et al. 20090220869 describes an EUV mask which is exposed using a femtosecond laser in the frame region, thereby heating the multilayer reflective film to form a regions where the alternating layers of Mo/Si are denatured/alloyed to form MoSi in the exposed area (22) [0094-0097]. 

Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al. WO 2019078206. 
. 

Claims 1-22 are rejected under 35 U.S.C. 103 as being unpatentable over Hamamoto et al. WO 2019078206, in view of Takai et al. 20090220869 and/or Ikuta et al. 20060007433.
Ikuta et al. 20060007433 teaches with respect to figures 3A and 3B, the exposure to increase the density of the exposed areas (37,38,39) to compensate for particle defects in the multilayer coating (35,36).  The use of various lasers including femtosecond lasers is disclosed [0028]. 
In addition to the basis above, it would have been obvious to modify the process by using other lasers known to be useful in mixing/alloying Mo/Si multilayers, such as the femtosecond lasers taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 with a reasonable expectation of forming useful fiducial markings based upon the demonstrated ability of these laser to alloy Mo/Si layers in the same manner as the laser used in Hamamoto et al. WO 2019078206

Claims 1-24 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shioki et al. WO 2017/169973 20190079382, in view of Hamamoto et al. WO 2019078206 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433.
Shioki et al. WO 2017/169973 (US 20190079382 used in lieu of machine translation) in example 1, the substrate is coated with Mo/Si alternating layers to form the multilayer reflective 

It would have been obvious to modify the process of Shioki et al. WO 2017/169973 by forming the fiducial marks in the reflective multilayer using a femtosecond laser to alloy the Mo/Si multilayer as taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 based upon the disclosure of the use of laser to form the fiducials in Shioki et al. WO 2017/169973 at  (WO at  [0065-0072], US at [0121-0129]) and the demonstrated formation of fiducials with a laser found in Hamamoto et al. WO 2019078206 and to use the fiducial markings in the process of optimizing the placement of the absorber mask pattern as taught in Shioki et al. WO 2017/169973 at (WO at [0090-0101], US at [0158-0175]) and Huang et al. 20150378251 at [0017-0024].
With respect to claim 25, it would have been obvious to modify the process of Shioki et al. WO 2017/169973 by forming the fiducial marks in the reflective multilayer using a femtosecond laser to alloy the Mo/Si multilayer as taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 based upon the disclosure of the use of laser to form the fiducials in Shioki et al. WO 2017/169973 at  (WO at  [0065-0072], US at [0121-0129]) and the demonstrated formation of fiducials with a laser found in Hamamoto et al. WO 2019078206 and to use the fiducial markings in the process of optimizing the placement of the absorber mask .
Claims 1-25 are rejected under 35 U.S.C. 102(a)(1) as being fully anticipated by Shioki et al. WO 2017/169973 20190079382, in view of Hamamoto et al. WO 2019078206 and Huang et al. 20150378251 combined with Takai et al. 20090220869 and/or Ikuta et al. 20060007433, further in view of Budach et al. 20130156939. 
Budach et al. 20130156939 describes different methods for repairing or compensating for buried defects in an EUV mask.  One technique removes the buried defect and overlying portions of the reflective multilayer using drilling or the like and requires some effort [0042-0044]. Another technique focusses a femtosecond laser on the multilayer to locally shrink or expand the multilayer and is preferred as the impact of the repair is minimized [0045-0048,0120-0121]. Another process is the use of an ion beam doping [0053-0066]
	It would have been obvious to modify the process of Shioki et al. WO 2017/169973 by forming the fiducial marks in the reflective multilayer using a femtosecond laser to alloy the Mo/Si multilayer as taught by Takai et al. 20090220869 and/or Ikuta et al. 20060007433 based upon the disclosure of the use of laser to form the fiducials in Shioki et al. WO 2017/169973 at  (WO at  [0065-0072], US at [0121-0129]) and the demonstrated formation of fiducials with a laser found in Hamamoto et al. WO 2019078206 and to use the fiducial markings in the process of optimizing the placement of the absorber mask pattern as taught in Shioki et al. WO 2017/169973 at (WO at [0090-0101], US at [0158-0175]) and Huang et al. 20150378251 at [0017-0024] and correcting the printable phase defects in the reflective layer which are not .

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
JP 2016-031972 teaches alignment marks as part of the border/frame defining region
Shoiki et al. 20140302429 teaches in figure 10 an EUV mask with a fiducial/registration feature (13) etched into the reflective multilayer (31). 
	Nishiyama JP 2010-225698 teaches with respect to figures 13-15, the correction of a defect (40) in the absorber pattern (16) by exposure to induce mixing of the layer of the reflective multilayer (14). 
Xiong et al. 20120238096 teaches with respect to figures 7-8, inspection of an EUV mask blank with a multilayer reflective layer, recording the position of the defects relative to reference/fiducial masks on the mask blank and characterizing these depth/height and size.  The effect of these defects is simulated, The best placement of the mask/absorber pattern is determined to cover defects and the pattern modified to compensate for defects.  The pattern is then formed as an absorber pattern. The resultant mask is inspected and the reticle repaired as needed [0040-0042]. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duane Smith can be reached on 571-272-1166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MARTIN J. ANGEBRANNDT
Primary Examiner
Art Unit 1737



/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                        September 14, 2021